      Case 2:21-cv-01218-MHB Document 1-3 Filed 07/12/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF ARIZONA

VICKI LALANDE,                         )
                                       )
                 PLAINTIFF,            )
                                       )
           v.                          )     Case No.
                                       )
JOHNSON & JOHNSON, JOHNSON &           )     NOTICE OF REMOVAL OF
JOHNSON SERVICES, DEPUY SYNTHES        )     ACTION UNDER 28 U.S.C. §
COMPANY OF JOHNSON & JOHNSON,          )     1441(b) (Diversity)
DEPUY SYNTHES SALES, INC. d/b/a DEPUY )
JOINT RECONSTRUCTION, DEPUY            )
ORTHOPAEDICS, INC., MEDICAL DEVICE     )     JURY TRIAL DEMANDED
BUSINESS SERVICES, INC., DEPUY SYNTHES )
PRODUCTS, INC., DEPUY SYNTHES, INC.,   )
DEPUY MITEK, LLC,                      )
                                       )
                 DEFENDANTS.           )


                         EXHIBIT 1
Case 2:21-cv-01218-MHB Document 1-3 Filed 07/12/21 Page 2 of 3
Case 2:21-cv-01218-MHB Document 1-3 Filed 07/12/21 Page 3 of 3
